DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 10-12, filed December 17, 2020, with respect to the rejection(s) of claims 8 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhai et al (CN 107359238 A with English translation for citation purposes) and Li et al (CN 106711325 A with English translation for citation purposes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al (CN 107359238 A with English translation for citation purposes) in view of Li et al (CN 106711325 A with English translation for citation purposes).



	Regarding claim 1, Zhai discloses a titanium-based amorphous alloy comprising: titanium; antimony; and at least one metallic component (Page 1-2-TiGeSb), wherein the titanium based amorphous alloy is Te-free (Page 1-2, TiGeSb). Although Zhai discloses the alloy to be a phase changeable film, it was silent on the crystalline phase. Whereas Li discloses a titanium-based amorphous alloy comprising: titanium; antimony; and at least one metallic component (Page 4-NiTiSbTe), the titanium-based amorphous alloy being configured as a phase- change material capable of having a reversible phase change between a titanium- based amorphous alloy phase and at least one crystalline phase (Page 4) Fig 2-3. Zhai and Li are analogous art because they are directed to phase change material for memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhai because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Zhai and incorporate the configuration of Li to improve the switching capabilities of the device.
Regarding claim 2, Li discloses wherein the at least one metallic component includes Ni (Page 4).It would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the phase change material and incorporate additional metallic component to the phase change material of Zhai as an alternative material known in the art and  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Regarding claim 7, Li discloses wherein a Ti content of the titanium-based amorphous alloy is 20 % or higher (Page 4 and also Page 5, paragraph 0045 of original published document).
Regarding claim 9, Li discloses a phase-change memory device comprising: a first electrode; a second electrode spaced apart from the first electrode Fig 3, 11; and a phase-change layer Fig 3, 12 between the first electrode Fig 3, 11 and the second electrode Fig 3, 14, wherein the phase-change layer includes the titanium-based amorphous alloy of claim 1 Fig 3.
Regarding claim 10, Li discloses wherein the at least one metallic component includes Ni (Page 4).
Regarding claim 15, Li discloses wherein a Ti content of the titanium-based amorphous alloy included in the phase-change layer is 20 % or higher (Page 4 and also Page 5, paragraph 0045 of original published document).
Regarding claim 17, Li discloses wherein the first electrode includes a plug-type electrode, and the plug-type electrode has a smaller width than the phase-change layer Fig 3.
Claims 5-6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al (CN 107359238 A with English translation for citation purposes) and Li et al (CN 106711325 A with English translation for citation purposes) in further view of Shin et al (US Publication No. 2009/0057644).
	Regarding claims 5 and 13, Zhai and Li discloses all the limitations but silent on the dopant. Whereas Shin discloses further comprising: a dopant, wherein the dopant includes at least one of a metalloid, a non-metal, or a rare-earth element ¶0086. It would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the phase change material and incorporate additional a dopant to the phase change material of Zhai as an alternative material known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claims 6 and 14, Shin discloses wherein the dopant is selected from B, Si, Ge, As, Te, C, N, P, S, Se, Ce, Dy, Er, Eu, Gd, Ho, La, Lu, Nd, Pr, Pm, Sm, Sc, Tb, Tm, Yb, and Y  ¶0086.

Allowable Subject Matter
Claims 18-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration of Applicant’s response filed on December 17, 2020, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest the specific titanium based amorphous alloy composition capable of having reversible phase change, as recited in independent claim 18.
Claims 19-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Claims 3-4, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811